Citation Nr: 0926988	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for 
steatohepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1964 
to August 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.  The 
current issue on appeal was previously remanded by the Board 
in January 2007 to determine the extent of his current 
steatohepatitis disability.

In May 2008, the Board denied an initial compensable rating 
for steatohepatitis.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In an 
April 2009 Joint Motion for Remand, which was granted by 
Order of the Court that same month, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's granting of the Joint Motion for 
Remand, the Board has determined that a new VA examination is 
necessary to properly readjudicate the Veteran's claim. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Veterans Appeals stated that when a case is remanded by the 
Board of Veterans Appeals (BVA), the Veteran has, as a matter 
of law, a right to compliance with the remand order.

In this case, the examination report from the Veteran's July 
2007 VA exam did not sufficiently comply with the 
requirements of the Board's January 2007 remand because it 
did not adequately address the rating criteria of the 
Veteran's assigned diagnostic code.  Thus, the case must be 
remanded for a new, adequate examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the extent of his 
current steatohepatitis disability.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  Specifically, the VA examiner 
should address the following questions 
corresponding to Diagnostic Code 7345, the 
Veteran's currently assigned code.

(a) Please respond to the three following 
symptoms with an answer of either near-
constant, daily, intermittent, or none:

(i) fatigue,

(ii) malaise,

(iii) anorexia.

(b)  If the Veteran suffers from anorexia, 
does it include any of the following, yes 
or no?

(i) substantial weight loss or other 
indication of malnutrition,

(ii) minor weight loss,

(iii) hepatomegaly, 

(iv) dietary restriction,

(v) continuous medication.

(c) Does the Veteran suffer incapacitating 
episodes (acute signs and symptoms severe 
enough to require bed rest and treatment 
by a physician), with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain), yes or no?

(d) If the Veteran does suffer 
incapacitating episodes, what is their 
duration:

(i) constant,

(ii) at least six weeks over the past 12 
months but not occurring constantly,

(iii) at least four weeks over the past 12 
months but less than six weeks, 

(iv) at least two weeks over the past 12 
months but less than four weeks,

(v) at least one week over the past 12 
months but less than two weeks, or

(vi) less than one week.

If any of the preceding questions cannot 
be answered on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
state so in the examination report, with 
an explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




